In a condemnation proceeding, the owners and the mortgagee of Damage Parcel No. 87 appeal from so much of a decree of the Supreme Court, Kings County, entered April 18, 1962 upon the court’s decision after a non jury trial, as limited to $9,000 the award for the said parcel. Decree, insofar as appealed from, reversed on the law and on the facts, with one bill of costs to the appellants; and the matter remitted to the Condemnation Special Term for further hearings and for a determination de novo not inconsistent herewith. The record now before us fails to disclose: (a) the extent of the rehabilitation improvements made by prior owners of the subject parcel; (b) the dates upon which such improvements were made by the prior owners; (e) the nature and extent of any such improvements made by the present owner claimants since their acquisition of title; (d) the bona fides of the purchase-money second mortgage executed by the present owner claimants; and (e) the rental value of each apartment in the dwelling house upon said parcel. By reason of the absence of proof upon the matters stated, the present record fails to afford an adequate basis for determining the true value of this parcel at the time of its taking by the condemnor. Beldock, P. J., Christ, Brennan, Hill and Rabin, JJ., concur.